SCHWAB, C. J.,
concurring.
The majority opinion does not deal with the question of whether in a review de novo an appellate court has the power to modify the decree of a trial court in a manner favorable to a respondent when the respondent has not affirmatively sought a change of the decree in that he has not cross-appealed. Nevertheless, perhaps this is a question we need not consider here because, although the respondent did not cross-appeal, he clearly raised the issue which resulted in the modification in his brief and argument, without objection from appellant.